Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 1 of 24 Page ID
                                #:38308


 1   Gretchen Nelson, SBN: 112566
 2   Gabriel S. Barenfeld, SBN: 224146
     NELSON & FRAENKEL LLP
 3   601 So. Figueroa Street, Suite 2050
 4   Los Angeles, CA 90017
     Phone: (213) 622-6469 / Fax: (213) 622-6019
 5   Email: gnelson@nflawfirm.com
     Email: gbarenfeld@nflawfirm.com
 6
     [Additional counsel listed on signature page]
 7
     Attorneys for Amici and Movant
 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12

13   JENNY LISETTE FLORES, et al.,             Case No. 8:19-cv-01115-DOC-DFM
14         Plaintiffs,
                                                EX PARTE APPLICATION FOR
15               v.                             LEAVE TO PARTICIPATE AS
                                                AMICUS CURIAE
16   WILLIAM BARR, Attorney General of          [Submission on the Papers]
     the United States, et al.,
17
           Defendants.                          COURTROOM: 8C
18                                              JUDGE:     Hon. Dolly Gee
19

20
21

22

23
           TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

24
     RECORD: PLEASE TAKE NOTICE that on June 26, 2020, at 11:00 a.m. in

25
     Courtroom 8C of the above-titled court, located at United States Courthouse, 350

26
     West 1st Street, Los Angeles, CA, 90012, movants RAICES, Proyecto Dilley, and

27
     Aldea - the People’s Justice Center (“Aldea”) (collectively “Amici applicants”) will,

28
     and hereby do, move for an order permitting them to participate as amicus curiae
                                               1
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 2 of 24 Page ID
                                #:38309


 1   with regard to Plaintiffs’ Emergency Ex Parte Application for Temporary
 2   Restraining Order [Doc. # 733], which this Court subsequently construed as a Motion
 3   to Enforce [Doc. #784] (the “Motion to Enforce”), which is currently scheduled to
 4   be heard at the status conference on the above-referenced date, time, and location.
 5         This motion is made on the grounds that the Court has inherent authority to
 6   allow the participation of an amicus curiae. Amici applicants’ participation as
 7   amicus curiae is helpful and desirable because it will facilitate a more complete
 8   understanding of the issues before the Court. This motion is based on this Notice
 9   and Notice of Motion, the accompanying brief of Amicus Curiae and supporting
10   declarations, all papers and pleadings on file in this action, and upon such further
11   evidence and argument as may be presented to the Court in connection with the
12   motion.
13         Pursuant to Local Rule 7-19.1, Amici applicants advised counsel for Plaintiffs
14   and counsel for Defendants as to the date and substance of movants’ proposed ex
15   parte application. Counsel for Plaintiff indicated that they have no objection to the
16   filing of the amicus brief and exhibits. Counsel for Defendants stated the following:
17   “The government consents to the filing of an amicus brief consistent with the
18   applicable federal and local rules. The government opposes the submission of
19   evidence in this case by a non-party. The government also notes that there is no
20   pending motion before the Court, and objects to the consideration by the Court of
21   briefing that is outside the scope of the ongoing Juvenile Coordinator reporting and
22   of evidence submitted by a non-party to which Defendants have had no opportunity
23   to respond to this filing.”
24                            Authority to Accept Amici Briefing
25         A “district court has broad discretion to appoint amici curiae.” Hoptowit v.
26   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.
27   Conner, 515 U.S. 472 (1995). The “classic role” of amici curiae is “assisting in a
28   case of general public interest, supplementing the efforts of counsel, and drawing the
                                                2
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 3 of 24 Page ID
                                #:38310


 1   court’s attention to law that escaped consideration.” Miller-Wohl Co., Inc. v. Comm’r
 2   of Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982). “District courts frequently
 3   welcome amicus briefs from nonparties concerning legal issues that have potential
 4   ramifications beyond the parties directly involved or if the amicus has ‘unique
 5   information or perspective that can help the court beyond the help that the lawyers
 6   for the parties are able to provide.’” Safari Club Intern. v. Harris, No. 2:14-cv-01856-
 7   GEB-AC, 2015 WL 1255491, at *1 (E.D. Cal. Jan. 14, 2015) (citing NGV Gaming,
 8   Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005));
 9   see also California v. U.S. Dep’t of Labor, No. 2:13-cv-02069-KJM-DAD, 2014 WL
10   12691095, at *1 (E.D. Cal. Jan. 14, 2014) (leave to file amicus brief granted where
11   case implicated constitutional issues and therefore had “potential ramifications
12   beyond the parties directly involved”). “The touchstone is whether the amicus is
13   ‘helpful,’ and there is no requirement ‘that amici must be totally disinterested.’”
14   California v. U.S. Dept. of Labor,2014 WL 12691095, at *1 (citing Hoptowit, 682
15   F.2d at 1260). This Court therefore has authority to permit Amici applicants to
16   participate as amicus curiae, and grant leave to file the attached brief.
17         Amici applicants are three legal service providers that represent families
18   (parents and children) that are detained by Immigration and Customs Enforcement
19   (“ICE”). Amici applicants bring unique information and perspective to the issues
20   currently before the court and should be granted leave to submit a brief on those
21   important issues. See Missouri v. Harris, No. 2:14-cv-00341-KJM-KJN, 2014 WL
22   2987284, at *2 (E.D. Cal. Jul. 1, 2014) (“An amicus brief should normally be
23   allowed when, among other considerations, the amicus has unique information or
24   perspective that can help the Court beyond the help that the lawyers for the parties
25   are able to provide.”) (internal citation omitted). Amici applicants reviewed the ICE
26   Juvenile Coordinator’s June 10, 2020 Report (the “JC Report”) and identified
27   material factual misrepresentations and inconsistencies. The amicus submission
28   will provide factual clarifications Amici applicants are uniquely positioned to
                                                 3
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 4 of 24 Page ID
                                #:38311


 1   provide. Ultimately, Amici applicants’ amicus submission will offer context and
 2   facts that clarify ICE’s continued and flagrant disregard for its obligations under the
 3   Flores Settlement Agreement (“FSA”).
 4         Accordingly, for the reasons set forth herein, the Court should grant leave for
 5   Amici applicants to submit an amicus brief.
 6                               Interest of Amici Applicants
 7   Refugee and Immigrant Center for Education and Legal Services
 8         The Refugee and Immigrant Center for Education and Legal Services is a
 9   501(c)(3) non-profit legal and social services agency based in San Antonio, Texas,
10   that defends the rights of immigrants and refugees, empowers individuals, families,
11   and communities, and advocates for their liberty and justice. RAICES’ Family
12   Detention Services program (“RAICES”) provides pro bono legal services for non-
13   citizen asylum seekers detained at the Karnes Family Residential Center (“Karnes”)
14   in Karnes City, Texas through a model of universal representation. The population
15   served by RAICES at Karnes is family units comprised of Flores Class Member
16   children and their accompanying parents—who are not class members. The scope of
17   RAICES’ legal services generally includes know your rights presentations and
18   advisals, legal representation in expedited removal proceedings, and advocacy on
19   behalf of the parents and children.
20   Proyecto Dilley
21         Proyecto Dilley (formerly known as the “CARA Pro Bono Project” and
22   “Dilley Pro Bono Project”) provides free legal services to asylum-seeking mothers
23   and children who are detained at the South Texas Family Residential Center
24   (“STFRC” or “Dilley”) in Dilley, Texas through a volunteer-based model. Since
25   December 2014, Proyecto Dilley has represented more than 99 percent of the families
26   detained at STFRC. Proyecto Dilley currently works with 100 percent of the families
27   who remain detained in Dilley.
28   Aldea - The People’s Justice Center
                                                4
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 5 of 24 Page ID
                                #:38312


 1         Aldea was formed, in part, as a response to the continued detention of mothers,
 2   fathers, and children at the Berks County Residential Center (“Berks”), an immigrant
 3   detention center in Leesport, Pennsylvania that holds asylum seeking families.
 4   Aldea's attorneys have represented detained families at Berks for nearly four years
 5   and offers universal representation for every family detained in Pennsylvania. Since
 6   2016, Aldea has represented thousands of families who were detained in Berks and
 7   currently represents 100 percent of all families detained in Berks. It is Aldea’s
 8   mission to ensure that no parent and child detained at Berks is forced to navigate the
 9   complex immigration process alone.
10   RAICES, Proyecto Dilley, and Aldea
11         This case is of critical concern to the Amici applicants in light of their
12   longstanding commitment to asylum-seekers and their advocacy on behalf of
13   detained families, including detained children, in particular. The Amici applicants
14   seek to protect the rights of immigrant children in accordance with the language and
15   intent of the Flores Settlement.
16                                       Conclusion
17         For the foregoing reasons, this Court should grant Amici applicants leave to
18   file the accompanying Amicus Brief and declarations.
19

20   Respectfully Submitted,
21
     DATED: December 18, 2019                       NELSON & FRAENKEL LLP
22

23                                                  /s/ Gabriel S. Barenfeld
                                                    Gretchen Nelson, SBN: 112566
24                                                  Gabriel S. Barenfeld, SBN: 224146
25                                                  601 So. Figueroa Street, Suite 2050
                                                    Los Angeles, CA 90017
26                                                  Tel: (213) 622-6469
                                                    Fax: (213) 622-6019
27                                                  Email: gnelson@nflawfirm.com;
                                                            gbarenfeld@nflawfirm.com
28
                                                5
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 6 of 24 Page ID
                                #:38313


 1
                                               ANDREA MEZA, Esq.
 2                                             Director of Family Detention Services
 3                                             RAICES
                                               2511 N Loop 1604 W, Suite 201
 4
                                               San Antonio, Texas 78258
 5                                             Andrea.Meza@raicestexas.org
                                               (Pro Hac Vice admission pending)
 6
                                               SHALYN FLUHARTY, Esq.
 7
                                               Director
 8                                             Proyecto Dilley
                                               Shay@caraprobono.org
 9                                             (Pro Hac Vice admission pending)
10                                             BRIDGET CAMBRIA, Esq.
11                                             Executive Director
                                               ALDEA - The People’s Justice Center
12                                             532 Walnut St.
                                               Reading, PA 19601
13                                             bridget@aldeapjc.org
                                               (Pro Hac Vice admission pending)
14

15                                             Attorneys for Amici
16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 7 of 24 Page ID
                                #:38314


 1   Gretchen Nelson, SBN: 112566
 2   Gabriel S. Barenfeld, SBN: 224146
     NELSON & FRAENKEL LLP
 3   601 So. Figueroa Street, Suite 2050
 4   Los Angeles, CA 90017
     Phone: (213) 622-6469 / Fax: (213) 622-6019
 5   Email: gnelson@nflawfirm.com
     Email: gbarenfeld@nflawfirm.com
 6
     [Additional counsel listed on signature page]
 7
     Attorneys for Amici and Movant
 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12

13   JENNY LISETTE FLORES, et al.,             Case No. 8:19-cv-01115-DOC-DFM
14         Plaintiffs,
                                               [PROPOSED] AMICUS BRIEF
15               v.
16   WILLIAM BARR, Attorney General of
     the United States, et al.,                COURTROOM: 8C
17                                             JUDGE:     Hon. Dolly Gee
           Defendants.
18

19

20
21

22

23

24

25

26
27

28
                                               i
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 8 of 24 Page ID
                                #:38315


 1                                                  TABLE OF CONTENTS
 2

 3   I.        Introduction ..................................................................................................... 1
 4   II.       Summary of Argument ................................................................................... 2
 5   III. Argument ......................................................................................................... 4
 6        A. The ICE Juvenile Coordinator’s June 10, 2020 Report is Unresponsive
 7
          to Section IV(4)(a)(i) of the Court’s April 24, 2020 Order Because it is
          Internally Inconsistent, Factually Inaccurate, and Incomplete. ....................... 4
 8
             1. The JC Report is inconsistent and factually inaccurate as to
 9           conditions of custody, removal, legal case status, and date of final order of
10           removal of Class Members. ............................................................................... 4
11           2. The JC Report is factually inaccurate as it failed to include
12           information about its review of sponsor information. ................................... 7

13           3. ICE erroneously relies upon the parents’ failure to separate from
             their child as a reason for detention................................................................. 8
14
             4. The JC report demonstrates that ICE conducted arbitrary custody
15
             reviews, but also omits certain details of its haphazard process. .................. 8
16
          B. ICE does not make and record continuous efforts at release of Class
17        Members. ................................................................................................................ 9
18        C. Determining that Class Members who Participate in Federal Litigation
19        are not Entitled to Expedient Release Under the FSA Violates Class
          Members’ Constitutional Rights........................................................................ 11
20
          D. COVID-19 continues to pose a grave health concern at the FRCs, and
21
          ICE continues to fail in the proper implementation of CDC guidelines. ....... 13
22
          E.      ICE’s Continued Detention of Class Members Harms Children .......... 15
23
     IV. Conclusion ...................................................................................................... 16
24

25

26
27

28
                                                                      i
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 9 of 24 Page ID
                                #:38316


 1     I.   Introduction
 2          RAICES Family Detention Services Program, Proyecto Dilley (formerly
 3   known as the “CARA Pro Bono Project” and “Dilley Pro Bono Project”), and Aldea
 4   - the People’s Justice Center (“Aldea”) (collectively as “Amici”) file this brief as
 5   amici curiae in support of Plaintiffs’ Emergency Ex Parte Application for Temporary
 6   Restraining Order [Doc. # 733], which this court subsequently construed as a Motion
 7   to Enforce [Doc. #784] (the “Motion to Enforce”). Amici sought leave to file this
 8   brief in a preceding application, which contains statements of interest for each
 9   organization. Amici coordinate and provide direct legal services for families who are
10   detained at the Karnes County Residential Center (“Karnes”), the South Texas
11   Family Residential Center (“STFRC” or “Dilley”), and the Berks County Residential
12   Center (“Berks”).
13          Amici are well-positioned to provide the Court with information regarding
14   Immigration and Customs Enforcement’s (“ICE”) continued violations of the Flores
15   Settlement Agreement (“FSA”) and disregard for orders issued by this Court. In its
16   April 24, 2020 and May 22, 2020 Orders, this Court cited evidence provided by Amici
17   through class counsel to find that ICE was not in compliance with Paragraph 18 of
18   the FSA, which requires Defendants to “make and record the prompt and continuous
19   efforts on its part toward family reunification and the release of the minor.” Flores
20   Agreement, at ¶ 18 [Doc. # 101]; see April 24, 2020 Order at 17 (citing Cambria
21   Decl. [Doc. # 774-24]; Fluharty Decl. [Doc. # 774-30]) [Doc #784]. In its May 22,
22   2020 Order, this Court remained concerned with the implementation of public health
23   guidelines at the Family Residential Centers (FRCs) given Amici declarations
24   presented through class counsel concerning facility conditions that place detained
25   children—including children with pre-existing medical conditions—at risk during
26   the coronavirus (“COVID-19”) public health crisis, despite reduced populations at
27   each FRC. See, e.g., Cambria Decl. [Doc. # 796-1]; Fluharty Decl. [Doc. # 796-2];
28   Meza Decl. [Doc. # 796-3]. Finding the May 15, 2020 report filed by ICE deficient
                                               1
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 10 of 24 Page ID
                                #:38317


  1   for these reasons, the Court ordered the ICE Juvenile Coordinator to file updated
  2   reports and allowed Plaintiffs to respond to those.
  3         The Juvenile Coordinators filed a new interim report on June 10, 2020 (“JC
  4   Report”). Plaintiffs’ counsel provided the Court with a response on June 17, 2020,
  5   but without the information and perspective of Amici.
  6         Amici seek to assist the Court by providing critical information regarding
  7   ICE’s prolonged detention of Class Members in unsafe and unsanitary conditions in
  8   violation of this Court’s orders and the FSA. Amici have unique perspectives and
  9   relevant facts that remain unknown to the Court. Amici’s identification of material
 10   inaccuracies in the JC Report that are used to justify the indefinite detention of Class
 11   Members has public interest implications. Amici’s unique information and
 12   perspectives were not provided to the Court by either party. Amici cannot provide
 13   their perspectives and relevant facts through class counsel because doing so may raise
 14   conflicts to our representation of the families at the three FRCs.
 15   II.   Summary of Argument
 16         On April 24, 2020, the Court ordered the ICE Juvenile Coordinator to submit
 17   interim written reports during the COVID-19 pandemic. [Doc. # 784] In addition to
 18   reporting on compliance with guidelines from the Centers for Disease Control and
 19   Prevention (“CDC”) for detention facilities, the Court order also directed the Juvenile
 20   Coordinator to report on the measures taken to expedite the release of Class Members
 21   to suitable custodians during the COVID-19 health emergency, whether ICE is
 22   making and recording individualized release determinations and redeterminations for
 23   each Class Member held in the FRCs; and the specific reasons children at FRCs
 24   remain detained for more than 20 days. April 24, 2020 Order, at 20–21 [Doc # 784].
 25         The Court explicitly authorized the Independent Monitor to request “such
 26   further information regarding safe and sanitary conditions and/or Defendants’
 27   continuous efforts at release as she deems appropriate” from ICE, in order to fulfill
 28   her reporting mandate. Id. at 19.
                                                  2
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 11 of 24 Page ID
                                #:38318


  1         On May 15, 2020 the ICE Juvenile Coordinator filed a cursory and vague
  2   interim report with the Court. [Doc. # 788]. In response, the Court again ordered the
  3   Juvenile Coordinator to “provide specific explanations for the continued detention of
  4   each minor detained at an FRC beyond 20 days.” May 22, 2020 Order [Doc. # 799].
  5         On June 10, 2020, without exercising her broad power to affirmatively solicit,
  6   review, and analyze data from ICE, the Juvenile Coordinator filed the JC Report
  7   solely based upon a “paper audit.” [Doc. # 813]. Amici—the direct service providers
  8   to Flores Class Members detained by ICE at the FRCs—have closely reviewed the
  9   Juvenile Coordinator’s Report.
 10         The Juvenile Coordinator’s submission is non-responsive to the Court’s April
 11   24, 2020 [Doc. # 784] and May 22, 2020 [Doc. # 799] Orders. As detailed below, the
 12   report is internally inconsistent, factually inaccurate, and incomplete in material
 13   ways. Critically, rather than providing FSA-compliant reasons to justify the
 14   prolonged detention of Class Members, the Juvenile Coordinator’s Report blames
 15   ICE’s failure to release Class Members primarily on Class Member’s participation in
 16   federal litigation to defend their legal rights, Class Member’s immigration case
 17   status, or their parent’s decision not to be separated from their child.
 18         ICE continues to show lack of compliance with Paragraph 18 of the FSA,
 19   which requires Defendants to “make and record the prompt and continuous efforts
 20   on its part toward family reunification and the release of the minor.” Flores
 21   Agreement, at ¶ 18 [Doc. # 101]. Indeed, the arbitrariness of ICE’s custody
 22   determinations for Class Members is highlighted by the attached sworn statements
 23   of Bridget Cambria, Shalyn Fluharty, and Andrea Meza.
 24         ICE’s continued failure to comply with the FSA, especially while ICE
 25   continues to hold Flores Class Members in congregate settings in the midst of a
 26   global pandemic, is egregious and requires this Court’s intervention. ICE’s proven
 27   determination to detain Class Members without cause in the face of ongoing
 28   litigation, and subsequent to clear court orders requiring the opposite, proves the
                                                  3
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 12 of 24 Page ID
                                #:38319


  1   futility of negotiations between the parties and additional reporting deadlines.
  2   III.     Argument
  3            ICE has yet to provide an adequate explanation, as required by Paragraph 14
  4   of the FSA, for each individual Class Members’ continued detention. This Court is
  5   reliant upon the information provided by ICE in assessing its compliance with the
  6   FSA. However, Amici’s review of the JC Report reveals factual inaccuracies, internal
  7   inconsistencies, and material failures to include facts that are critical to release
  8   assessments for Class Members.
  9                 A. The ICE Juvenile Coordinator’s June 10, 2020 Report is
 10                     Unresponsive to Section IV(4)(a)(i) of the Court’s April 24, 2020
 11                     Order Because it is Internally Inconsistent, Factually Inaccurate,
 12                     and Incomplete.
 13            The JC Report presents the Court with false information regarding facts such
 14   as length of detention for Class Members, imminency of removal, and procedural
 15   posture.1 Furthermore, information in the JC Report is not consistent with
 16   information that ICE provided to RAICES in written custody determinations
 17   subsequent to this Court’s recent orders. See Meza Decl. ¶ 30.
 18                          1. The JC Report is inconsistent and factually inaccurate as to
 19                               conditions of custody, removal, legal case status, and date of
 20                               final order of removal of Class Members.
 21            The Court is reliant upon information provided by the ICE Juvenile
 22   Coordinator to adjudicate the issues before the Court. The data reported, however, is
 23   repeatedly wrong and inconsistent. First, ICE records a Class Member’s final date of

 24
      removal differently across cases in the JC Report. In some cases, ICE lists the date
      an order of expedited removal was issued to a Class Member at the border. In other
 25
      cases, ICE records the date an immigration judge affirmed the Class Member’s
 26
 27   1
        In addition, the declarations attached herein also identify the multitude of internal inconsistencies in the JC Report.
      The JC Report is so littered with these inconsistencies that, in addition to the factual inaccuracies and incomplete
 28   records noted infra, the JC Report is unreliable.
                                                                   4
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 13 of 24 Page ID
                                #:38320


  1
      negative credible fear determination in court. In other cases still, ICE records a date
  2
      that is neither the date an order of expedited removal was initially issued, nor the date
  3   the order of expedited removal was affirmed by the immigration judge.
  4         Second, the JC Report states that the “typical” population housed at FRCs are
  5   “booked in-and-out of custody within approximately 20 days.” [Doc. # 813]. This is
  6   a falsehood ICE has presented to the Court. As of June 17, 2020, Proyecto Dilley had
  7   determined that the average length of detention for Class Members detained at Dilley
  8   was 217.7 days. See Fluharty Decl. ¶ 14. The average length of detention for Class
  9   Members at Karnes since January 2020 is 53 days. The average length of detention
 10   for Class Members in Berks is 109 days.
 11         Third, ICE repeatedly states or implies in the JC Report that Class Members’
 12   removal is imminent. [Doc. # 813]. This is incorrect. See Fluharty Decl. ¶¶ 16–17.
 13   All Class Members who are plaintiffs in D.A.M. v. Barr, and additional Class
 14   Members who are plaintiffs in A.B.B. v. Wolf and M.M.V. v. Barr, have administrative
 15   stays of removal issued by a federal court. ICE does not and cannot know when these
 16   administrative stays will be lifted. Yet despite removal not being imminent for these
 17   Class Members, ICE nonetheless cites imminency of removal in support of keeping
 18   families detained. See Fluharty Decl. ¶¶ 16-17. ICE states within each of its parole
 19   determinations that Flores Class members will be removed on the “next flight,” or
 20   that the Class Member is a flight risk because of the “very short time period for
 21   manifesting the flight,” when in actuality the Class Member has an indefinite stay of
 22   removal and they legally cannot be removed.
 23         ICE also reports false information regarding the timing of removal flights. All
 24   Class Members who are plaintiffs in D.A.M. v. Barr have administrative stays of
 25   removal issued by a federal court. See Fluharty Decl. ¶ 26. ICE, without knowing
 26   when those administrative stays will be lifted, nonetheless makes statements such as,
 27   “Expected Date of Removal: Next Flight Available” for many Class Members. Id.
 28
                                                  5
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 14 of 24 Page ID
                                #:38321


  1   To say that a Class Member’s “order is final and she is ready for removal to
  2   Guatemala immediately upon resolution of the administrative stay of removal in
  3   M.M.V. v. Barr” ignores the reality that the Class Member may not be removable for
  4   many months, if ever. Id. To state that a Class Member “is subject to a final order of
  5   removal and will be scheduled for the next removal flight” (emphasis added) is highly
  6   improbable, and definitely unprovable, at this time.
  7          Fourth, the information contained in many Flores Release Summaries is
  8   inaccurate and inconsistent with the government’s chart in Exhibit B of the JC
  9   Report. For example, ICE misstates a child’s initial entry date, and the date and
 10   manner in which she and her parents were forcibly kidnapped and brought into the
 11   United States. See Cambria Decl. ¶ 42. Exhibit B of the ICE JC Report conflicts
 12   directly, and repeatedly, with the individual “Flores Release Summaries” provided
 13   to the Court. The inconsistencies include discrepancies in how ICE records and
 14   reports relevant information, and the information reported for a Class Member. An
 15   analysis of the data reported for particular children highlights the conflict in how the
 16   data is entered. See Fluharty Decl. ¶ 20.
 17          Fifth, ICE falsely reports that certain Class Members are plaintiffs in federal
 18   litigation when, in fact, they are not plaintiffs in said litigation. See Fluharty Decl. ¶
 19   23 .ICE appears to have arbitrarily weighed a Class Member’s participation in federal
 20   litigation differently when assessing the release of individualized Class Members.
 21   See Fluharty Decl. ¶ 22. ICE therefore wrongly attributes its decision to deny release
 22   to Class Members based upon their participation in litigation that they are not even a
 23   part of. Id.
 24          Sixth, ICE also falsely reports the status of Class Members’ immigration case.
 25   For example, in the case of D.E.R., ICE’s Flores Release Summary states, “ER or
 26   240 hearing: ER,” “IJ Review: affirm,” and that “Parole was denied because the
 27   minor was in the credible fear interview process and detention was required to
 28   complete the process.” However, D.E.R. was placed in removal proceedings and
                                                   6
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 15 of 24 Page ID
                                #:38322


  1   returned to Mexico pursuant to the Migrant Protection Protocols and never placed in
  2   expedited removal proceedings. This is one of many examples of misstatements in
  3   the Juvenile Coordinator’s June 10, 2020 Report regarding the procedural posture of
  4   a Class Member’s case.
  5         Seventh, ICE’s custody determinations claim Flores Class Members did not
  6   establish that they were “alien juveniles.” See Meza Decl. ¶19. However, this
  7   information is omitted from the JC report. Additionally, ICE uniformly lists “ID
  8   Provided? N/A” in each child’s Flores Release Summary. However, ICE is in
  9   possession of almost every minor’s identification documents. See Fluharty Decl. ¶
 10   29.
 11                   2. The JC Report is factually inaccurate as it failed to include
 12                      information about its review of sponsor information.
 13         The JC report erroneously states that families failed to provide ICE with
 14   information for individuals who are able and willing to receive them. This material
 15   inaccuracy indicates that ICE has not recorded information that has been repeatedly
 16   provided by Class Members or purposely misleads the Court. Class Members and
 17   their parents have repeatedly provided ICE with the name, phone number, address,
 18   and relationship of the adult who is ready and willing to receive the family. Fluharty
 19   Decl. ¶ 28. As counsel, Proyecto Dilley has also provided sponsor information
 20   directly to ICE on behalf of Class Members on March 31, 2020, April 2, 2020, April
 21   18, 2020, April 30, 2020, May 7, 2020, and May 13, 2020. See Fluharty Decl. ¶ 5.
 22   Similarly, RAICES provided information for Class Members’ sponsors through
 23   requests for release after ICE’s failure to provide written custody determinations. See
 24   Meza Decl. ¶¶ 4, 33, 39, 46. Aldea has previously confirmed that parents detained at
 25   Berks have confirmed the contact information for their sponsors. See Cambria Decl.
 26   ¶ 12 [Doc. # 796-1]. Therefore, the Report’s assertions that Class Members have not
 27   provided this information to ICE is simply false.
 28         ICE’s explanations for detention of some Class Members at the FRCs focused
                                                 7
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 16 of 24 Page ID
                                #:38323


  1   on a Class Member’s immigration case status with cursory mention attached to each
  2   that release was also denied “because the parent had not designated a caregiver to
  3   whom ICE could consider releasing the minor.” Importantly, there is no evidence
  4   that ICE actually considered the existence of a “caregiver,” rather than only
  5   considering the immigration case status of Class Members when it denied parole.
  6   Based on Amici’s records of having provided sponsor information to ICE, and the
  7   experiences of its clients and staff in which ICE primarily focused on immigration
  8   case status in custody review, it appears that ICE may have added the statement,
  9   “because the parent had not designated a caregiver to whom ICE could consider
 10   releasing the minor,” to their explanations of continued custody of Class Members
 11   before the filing of the JC Report to this Court but subsequent to ICE’s actual denial
 12   of parole based on impermissible considerations of immigration case status. See
 13   Meza Decl. ¶¶ 2, 13, 30-41, 46.
 14                   3. ICE erroneously relies upon the parents’ failure to separate
 15                      from their child as a reason for detention.
 16         This Court previously held “that ICE did not seek or obtain formal waivers
 17   from detained parents of their children’s Flores rights during ICE officers’
 18   conversations with detained parents on or about May 15, 2020, those conversations
 19   caused confusion and unnecessary emotional upheaval and did not appear to serve
 20   the agency’s legitimate purpose of making continuous individualized inquiries
 21   regarding efforts to release minors.” May 22, 2020 Order [Doc. # 799]. Indeed, none
 22   of the parents represented by Amici chose to waive their children’s Flores rights to
 23   be released, nor did they waive their right to not be separated from their children.
 24   Parents represented by Amici did not choose either option, nor were they under any
 25   legal obligation to make that choice. Each of these Class Members is detained with a
 26   parent, with whom they could be released pursuant to 8 C.F.R. § 1236.3.
 27                   4. The JC report demonstrates that ICE conducted arbitrary
 28                      custody reviews, but also omits certain details of its
                                                 8
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 17 of 24 Page ID
                                #:38324


  1                       haphazard process.
  2         The JC Report indicates that parole assessments conducted by ICE for detained
  3   families were conducted in accordance with INA § 212(d)(5), 8 C.F.R. § 212.5(b),
  4   and paragraph 14 of the FSA. The JC Report fails to indicate why ICE’s custody
  5   review process has not incorporated the provisions detailed at 8 C.F.R. § 236.3 and
  6   8 C.F.R. § 1236.3. The information provided to the Court fails to sufficiently
  7   document ICE’s efforts to assess the release of children to their detained parent, as
  8   required by 8 C.F.R. § 236.3 and 8 C.F.R. § 1236.3, which ICE is required to do
  9   when no other custodian for the child is available. See Fluharty Decl. ¶ 6.
 10         Furthermore, the JC report does not include information about ICE’s arbitrary
 11   and inconsistent scheduling of custody determination interviews to purportedly
 12   review custody of Class Members at Karnes in response to affirmatively filed parole
 13   requests following this Court’s recent orders. In these interviews, ICE provided
 14   Flores class members minimal meaningful opportunity to access counsel, little to no
 15   consideration of individual circumstances related to Class Member children, and
 16   cursory - at times flippant - participation from ICE. See Meza Decl. ¶10.
 17         Moreover, ICE did not focus on the detention of the Class Member when
 18   conducting parole interviews. See Meza Decl. ¶13. In those interviews, ICE appeared
 19   to dismiss the relevant facts and documentation that reflect Flores criteria for release
 20   of minors from ICE custody. See Meza Decl. ¶12. Some Class Members also had
 21   serious medical conditions such that continued detention would not be appropriate,
 22   but ICE disregarded those concerns. See Meza Decl. ¶20.
 23             B. ICE does not make and record continuous efforts at release of Class
 24                Members.
 25         ICE is required to make “prompt and continuous,” documented efforts towards
 26   the release of Class Members pursuant to paragraph 18 of the FSA. The JC Report
 27   confirms that ICE has failed to make “continuous efforts” towards the release of
 28   Class Members at each of the three FRCs. The Flores Release Summaries in the JC
                                                  9
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 18 of 24 Page ID
                                #:38325


  1   Report indicate that ICE reviewed the custody status for most Class Members on
  2   two occasions. Two custody (re)determinations, when Class Members at the three
  3   FRCs have been detained for upwards of 100 days, cannot be considered “prompt
  4   and continuous.” This is consistent with Amici’s experience, wherein ICE does not
  5   regularly make and record efforts to release Class Members, despite repeated
  6   instruction by this Court to do so. See May 22, 2020 Order [Doc. # 799]; April 24,
  7   2020 Order [Doc. # 784]; April 10, 2020 Order [Doc. # 768]; March 28, 2020 Order
  8   [Doc. # 740]; June 27, 2017 Order [Doc. # 363]; July 24, 2015 Order [Doc. # 177].
  9         The JC Report indicates that ICE reviewed the case of most Class Members
 10   on May 14, 2020. See Fluharty Decl. ¶ 11. As this Court is aware, ICE had a
 11   submission deadline on this matter on May 15, 2020. This suggests ICE conducted
 12   parole determinations for Class Members in a cursory manner simply because of a
 13   filing deadline before this Court, and not because it has systematically integrated an
 14   ongoing parole review process for Class Members, as is required by the FSA. Id.
 15   Furthermore, to date, ICE has not provided written responses to the pending parole
 16   requests for Class Members and parents detained at Berks. See Cambria Decl. ¶ 46.
 17         The JC Report also fails to include other dates during which Amici know
 18   custody reviews have—or should have—occurred. For example, because ICE
 19   continues to detain RAICES Class Member clients without communication to
 20   RAICES about their efforts to seek release of its clients on April 24, 2020, RAICES
 21   began filing requests for release on parole on behalf of Flores Class Members
 22   detained at Karnes. See Meza Decl. ¶ 3. For every parole request submitted on behalf
 23   of a Flores class member, RAICES had previously sent ICE at least one email
 24   notifying them that the class member’s prolonged detention was potentially in
 25   violation of the FSA. See Meza Decl. ¶¶ 3–4. There is no indication that ICE
 26   considered the information provided in these affirmative requests for release in the
 27   JC’s submission, and ICE’s responses to these requests do not match information
 28   provided to this Court in the JC report. See Meza Decl. ¶ 7. Similarly, Proyecto Dilley
                                                 10
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 19 of 24 Page ID
                                #:38326


  1   has repeatedly submitted requests for release for Class Members, providing evidence
  2   that documents a Class Member’s medical condition. Records of these requests are
  3   also absent from the JC’s Report. And even though families were notified and
  4   interviewed in order to assess their potential release pursuant to Section 241 of the
  5   INA, these dates are also not indicated.
  6              C. Determining that Class Members who Participate in Federal
  7                Litigation are not Entitled to Expedient Release Under the FSA
  8                Violates Class Members’ Constitutional Rights
  9         As detailed in the Juvenile Coordinator’s Report, many Class Members and
 10   their non-class member parents are plaintiffs in separate litigation that challenges the
 11   fairness and legality of the procedures applied to them in the expedited removal
 12   process.
 13         Contrary to the FSA and this Court’s orders, ICE erroneously asserts that a
 14   Class Member’s status as a plaintiff in a federal action provides justification for
 15   indefinite detention. The FSA requires the government “release a minor from its
 16   custody without unnecessary delay” absent a finding the minor is a flight risk or
 17   danger. Flores Agreement ¶¶ 14, 18. The Court has previously ruled that participation
 18   in separate litigation does not impact a Class Member’s right to release. April 24,
 19   2020 Order [Doc. # 784].
 20         ICE’s determination that Class Members who assert their rights in federal court
 21   are not entitled to release under the FSA infringes upon Class Members’ rights under
 22   the First and Fifth Amendments to the U.S. Constitution.
 23         Class Members’ participation in in litigation is a form of protected speech
 24   under the First Amendment. See Smith v. Arkansas State Highway Employees, Local
 25   1315, 441 US 463, 464 (1979) (“The First Amendment protects the right of an
 26   individual to speak freely, to advocate ideas, to associate with others, and to petition
 27   his government for redress of grievances.”). ICE’s decision to indefinitely detain
 28   Class Members because they have asserted their legal rights violates their First
                                                 11
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 20 of 24 Page ID
                                #:38327


  1   Amendment rights and significantly restricts access to the courts. ICE’s policy of
  2   suspending the presumption of release embedded in the FSA for Class Members who
  3   participate in federal litigation has already coerced numerous Class Members and
  4   their parents to abandon their constitutionally-protected right to pursue their
  5   grievances through litigation; after enduring the psychologically-damaging effects of
  6   detention, many Class Members who were previously plaintiffs in M.M.V v. Barr
  7   withdrew from the litigation in order to be released from detention through removal.
  8            Similarly the indefinite detention of Class Members who pursue their legal
  9   claims through federal litigation raises serious due process concerns in violation of
 10   the Fifth Amendment. A Class Member’s decision to vindicate their legal rights
 11   cannot justify punishment in the form of prolonged detention in conflict with the
 12   FSA. Conditions of confinement violate an individual’s right to due process when
 13   they amount to “punishment.”. Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“For under
 14   the Due Process Clause, a detainee may not be punished prior to an adjudication of
 15   guilt in accordance with due process of law.”). Prolonged detention causes life-long
 16   injury to children2 and amounts to a punitive consequence. ICE’s decision to impose
 17   this consequence on Class Members because of their choice to pursue their legal
 18   rights is evident in the Juvenile Coordinator’s report, which repeatedly cites to a Class
 19   Member’s status as a plaintiff as the sole reason for their detention.
 20            ICE has repeatedly advised Class Members who are Plaintiffs in M.M.V. v.
 21   Barr that they will not be released from detention because of their participation in
 22   the lawsuit, and that should they wish to be released from detention, they should
 23   dismiss themselves from the litigation and request removal from the United States.
 24   This context clarifies that ICE has leveraged detention to punish Class Members who
 25
      2
 26     See Report of the ICE Advisory Committee on Family Residential Centers (October 7, 2016), bit.ly/39BTHLg. See also
      Physicians for Human Rights, The Impact of Immigration Detention on Migrant Mental Health, PHR Issue Brief (October 2018),
 27   https://go.aws/2SbHh74. See also Physicians for Human Rights, Letter to Sec. Kirstjen Nielsen Regarding the Detention of Infants
      (Feb. 28, 2019), https://phr.org/wp-content/uploads/2019/03/022819_PHR-Letter_Infant-Detention-1.pdf; American Academy of
      Pediatrics, Recommendations for Preventive Pediatric Health Care (March 2019), https://www.aap.org/en-
 28   us/Documents/periodicity_schedule.pdf.
                                                                     12
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 21 of 24 Page ID
                                #:38328


  1   have pursued their right to bring civil claims before the courts. Moreover, the
  2   government has no legitimate objective in detaining Class Members indefinitely
  3   during a global pandemic. The documented harms of indefinite detention on children,
  4   paired with the government’s lack of legitimate purpose for detaining Class
  5   Members, and documented decision to detain Class Members because they are
  6   litigants, supports a finding that Class Members are subjected to “punishment.”
  7           The refusal to release Class Members who pursue litigation chills access to
  8   courts for potential future litigants in FRCs, who will be reluctant to pursue legally-
  9   meritorious legal claims if they believe doing so will result in the indefinite detention
 10   of their children. Indeed, ICE has repeatedly informed families who are detained at
 11   Dilley that the reason they may not be released from detention is because they chose
 12   to participate in federal litigation.
 13           ICE, as detailed in the June 10, 2020 Juvenile Coordinator Report, has denied
 14   Class Members release from detention in conflict with the FSA, an adverse action
 15   that has already deterred individuals from exercising their right to participate in civil
 16   litigation. ICE’s decision to deny release to Class Members was motivated, at least
 17   in part, because of Class Members participation in civil litigation.
 18              D. COVID-19 continues to pose a grave health concern at the FRCs,
 19                 and ICE continues to fail in the proper implementation of CDC
 20                 guidelines.
 21           A COVID-19 outbreak is inching ever closer in all three FRCs. As of June 25,
 22   2020, eleven detained adults and children tested positive for COVID-19 at Karnes.
 23   Two CoreCivic employees and one ICE official who work at Dilley have also tested
 24   positive for COVID-19, and numerous families have been moved to quarantine. See
 25   generally Nomaan Merchant, Isolated and Afraid, Detained Migrant Kids Worry
 26   about      Virus,     Border      Report    (June     23,     2020,     10:26      AM),
 27   https://www.borderreport.com/hot-topics/migrant-centers/detained-in-isolation-
 28   migrant-families-fear-catching-virus. Berks County is a hotbed of COVID-19. See
                                                  13
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 22 of 24 Page ID
                                #:38329


  1   Cambria Decl. ¶ 24. Thirty-five people have died of COVID-19 at Berks Heim, a
  2   county-owned and operated nursing home across the street from the detention center.
  3   Id. According to testing done by the PA National Guard and Department of Health,
  4   as of two weeks ago about 97 residents as well as 31 Berks County employees were
  5   currently or formerly positive for COVID-19. Id. Berks County employees also work
  6   in the detention center. Id.
  7         In the JC report, ICE fails to acknowledge the lack of ability for Class
  8   Members and parents to socially distance at all three FRCs. See Cambria Decl. ¶ 19.
  9   ICE statements in the report fail to account for the fact that FRCs are communal
 10   facilities where unrelated adults, families and children commingle each day. Id.
 11   Although there may be enough physical space for families to socially distance,
 12   families are only permitted in certain parts of the facility or outdoors during certain
 13   times of the day, and their access to spaces are governed by detention staff. See
 14   Cambria Decl. ¶ 20. The communal areas do not permit adequate social distancing
 15   and the Facility Handbook themselves states that families will live in close proximity
 16   with other families. Id.
 17         The ICE response also fails to account for the fact that many detained Class
 18   Members are infants and young children who thus cannot practice social distancing
 19   and cannot legally wear masks. See Cambria Decl. ¶ 23. Illnesses, viruses, and
 20   contagious diseases or infections therefore can spread quickly affecting all children
 21   and parents. Id.
 22         The provision of disposable masks at every FRC remains insufficient. For
 23   example, at BCRC ICE provides one disposable mask every eight days. See Cambria
 24   Decl. ¶ 26. The facility only provides adult-sized masks. Id. ICE correctly states that
 25   children under two are not supposed to wear masks of any kind due to the risk of
 26   suffocation. Id. at ¶ 27. This leaves these young children at risk of exposure to
 27   COVID-19 and places every other parent, Class Member, and employee in the facility
 28   equally at risk of contracting COVID-19. Id.
                                                 14
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 23 of 24 Page ID
                                #:38330


  1          There is an apparent disconnect between ICE and facility staff regarding
  2   facility policies and/or a lack of instruction to detained parents concerning COVID-
  3   19. See Cambria Decl. ¶ 29. For example, ICE states that detained individuals can
  4   simply request another mask or additional cleaning supplies. Detained families are
  5   not aware that this is the case. Id. The same disconnect applies to the availability of
  6   gloves. See Cambria Decl. ¶ 30.
  7          The circumstances at Berks provide one example of the risk Class Members
  8   face while detained in facilities that prevent social distancing. An outbreak of viral
  9   stomatitis, a highly contagious disease, causing bleeding from the mouth, sores on
 10   children’s lips, mouths, and throats, and trouble eating and breathing, spread among
 11   many children at Berks. See Cambria Decl. ¶ 31. ICE’s admission to the spread of
 12   this disease confirms that children cannot safely be detained during the COVID-19
 13   pandemic. JC Report [Doc. # 813].
 14              E. ICE’s Continued Detention of Class Members Harms Children
 15          The ever-expanding reach of the deadly COVID-19 pandemic and ICE’s
 16   failure to comply with the FSA and continued detention of Class Members creates
 17   dangerous and harmful situations. ICE continues to detain Class Members in
 18   violation of the FSA at the secure and unlicensed congregate FRCs. Especially during
 19   a global pandemic, ICE’s continued detention of children puts Class Members at
 20   great risk. Release of Class Members does not preclude release of their
 21   accompanying parents—in fact, release of children with parent is acknowledged and
 22   encouraged by the regulations at 8 C.F.R. § 1236.3, and release of completely family
 23   units has been ICE's pattern and practice since 2014.3 RAICES, Proyecto Dilley, and
 24
      3
       Indeed, simultaneous release would allow ICE to also comply with the the Court’s injunction in
 25   Ms. L, which prohibits “[ICE] from separating migrant parents and their minor children in the
 26   future absent a determination that the parent was unfit or presented a danger to his or her child or
      had a criminal history or communicable disease.” Ms. L. v. U.S. Immigration & Customs Enf’t,
 27   415 F. Supp. 3d 980, 983 (S.D. Cal. 2020). As this Court pointed out during the April 24, 2020
      hearing, the issue of simultaneous release “is complicated only because of the government’s
 28   policy of holding adults.” [Tr. 27:2-3]. Notwithstanding, how ICE complies with the FSA and
                                                        15
Case 2:85-cv-04544-DMG-AGR Document 826 Filed 06/25/20 Page 24 of 24 Page ID
                                #:38331


  1   ALDEA are ready to continue their practice of working closely with parents of Class
  2   Members and with ICE to facilitate release. See Cambria Decl. ¶ 50; Fluharty Decl.
  3   ¶34; Meza Decl. ¶4.
  4   IV.    Conclusion
  5          ICE continues to violate the FSA and prolong the detention of Flores Class
  6   Members, despite its obligations under the FSA and this Court’s prior orders. Absent
  7   this Court’s intervention, there is nothing to indicate ICE won’t continue to violate
  8   the FSA with impunity.
  9

 10

 11   Dated June 25, 2020
 12   Respectfully Submitted,
 13                                                    ANDREA MEZA, esq.
 14
       /s/ Gabriel S. Barenfeld                        Director of Family Detention Services
       Gretchen M. Nelson                              RAICES
 15    Gabriel Barenfeld                               2511 N Loop 1604 W, Suite 201
 16    Nelson & Fraenkel LLP                           San Antonio, Texas 78258
       601 So. Figueroa Street                         Andrea.Meza@raicestexas.org
 17    Suite 2050                                      (Pro Hac Vice admission pending)
 18    Los Angeles, California 90017

 19
       SHALYN FLUHARTY, esq.                           BRIDGET CAMBRIA, Esq.
 20    Director                                        Executive Director
 21    Proyecto Dilley                                 ALDEA - The People’s Justice Center
       Shay@caraprobono.org                            532 Walnut St.
 22    (Pro Hac Vice admission pending)                Reading, PA 19601
 23                                                    bridget@aldeapjc.org
                                                       (Pro Hac Vice admission pending)
 24

 25

 26
 27   other court orders and settlement agreements is beyond the scope of what is at issue here, namely
      whether ICE is complying with the FSA and how this Court should remedy ICE’s noncompliance
 28   in light of the ongoing and growing pandemic.
                                                       16
